Opinion by
Cline, J.
The merchandise consisted of an essence in tins packed in a wooden case. The record showed that the tins and the wooden case were marked “Courberoie (Seine) Siege Social, Paris” and that the collector required that they be marked with the word “France” before being released. The court was of the opinion that the marking on the tins and the case at the time of importation was not sufficient to indicate the name of the country of origin of the goods. The protest was therefore overruled.